IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00058-CV

TEXAS MIDSTREAM GAS SERVICES, L.L.C.,
                                                           Appellant
v.

DR. BANGALOR V. RAMAKRISHNA,
                                                           Appellee


                           From the 18th District Court
                             Johnson County, Texas
                           Trial Court No. C201100498


                                      ORDER


      This appeal was referred to mediation on January 23, 2019. Mediation is to occur

by March 11, 2019. The parties have filed a Joint Motion for Extension of Time to Mediate

Appeal, asserting that the earliest date the parties and the mediator could schedule

mediation is March 20, 2019. Thus, the parties request an extension on time to March 20,

2019 to mediate the appeal.

      The parties’ motion is granted. Mediation is extended to March 29, 2019.


                                         PER CURIAM
Before Chief Justice Gray, and
       Justice Davis
       Extension granted
Order delivered and filed March 6, 2019




Texas Midstream Gas Services, L.L.C. v. Ramakrishna   Page 2